Citation Nr: 9912429	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from January 1970 to 
December 1972.  The Board has reviewed the records and finds 
that additional development is necessary before appellate 
action may be completed.  

In particular, the Board notes that the veteran testified in 
his hearing before the undersigned member of the Board as to 
the existence of stressors -- including his participation in 
patrols against communist guerrillas infiltrating U.S. naval 
bases in the Philippines, the unit to which he was assigned, 
and the duties he performed while on active duty.  He 
discussed, among other things, an incident in which he killed 
two guerrillas who ambushed his patrol.  The RO has sought 
verification of the veteran's inservice stressors from the 
Records Correspondence Section of the Personnel Management 
Support Branch, U.S. Marine Corps.  However, the Marine Corps 
responded that more specific information was required before 
verification of stressors could be performed.     

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should allow the veteran the 
opportunity to provide specific 
information concerning any events during 
service that he considers to be 
stressors, including any additional 
information concerning the November 1972 
incident involving the death of two 
Philippine guerrillas.  The veteran 
should be advised that he must provide 
specific information concerning the 
events, dates, places, persons involved, 
and units involved for a meaningful 
search for, and verification of, stressor 
information.

2.  The RO should allow the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.  

3.  The RO should review any statements 
proffered by the veteran in response to 
the above requests, as well as any 
statements already of record such as 
those from his hearing, and should 
request that the U.S. Marine Corps 
Personnel Management Support Branch, 
Records Correspondence Section, verify 
the events claimed as stressors by the 
veteran.  If the record does not contain 
adequate information to refer to the 
Marine Corps for stressor verification, 
the reason for the failure to refer the 
matter should be noted in the record. 

4.  The RO should obtain legible copies 
of all VA medical records pertaining to 
treatment of the veteran from December 
1992 to the present.  

5.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who treated 
the veteran for his psychiatric condition 
from 1992 to the present and, if 
necessary, duly executed authorization 
for the release of private medical 
information. 

6.  The RO should request that all health 
care providers identified by the veteran 
furnish legible copies of all medical 
records compiled in conjunction with 
treatment for his psychiatric disorder.  
The Board is particularly interested in 
any of the veteran's psychiatric records 
from Dr. Norman L. Wilson, M.D. for the 
period of October 1997 to the present, 
and Dr. Arthur Henderson, M.D., for the 
period from 1992 through 1995.    

7.  The RO should review the claim for 
service connection for PTSD, to include 
consideration of the additional evidence 
submitted directly to the Board and any 
additional evidence obtained by the RO.  
If the decision remains adverse to the 
appellant in any respect, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should thereafter be returned to the 
Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
ensure compliance with due process consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









